Citation Nr: 0109061	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  98-03 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant had active military duty from April 1966 to 
April 1968 and from February to March 1991, with additional 
periods of active duty for training in the Ohio Army National 
Guard.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In February 2000, the Board denied the appellant's claim of 
entitlement to service connection for bilateral sensorineural 
hearing loss.  The appellant appealed the Board's denial of 
his claim for service connection for defective hearing to the 
U.S. Court of Appeals for Veterans Claims (hereinafter 
referred to as the "CAVC").  In an Order, in November 2000, 
that vacated and remanded the Board's decision, the CAVC 
noted that the Board failed to recognize the pending 
unadjudicated claim for service connection of tinnitus, noted 
by a 1997 VA examiner and raised by the appellant at his 
personal hearing at the RO.  The CAVC also noted that the VA 
RO failed to diligently seek all the miliary records that may 
be relevant to the appellant's claim for hearing loss.  The 
CAVC said that a September 1997 response to the RO from the 
National Personnel Records Center (NPRC) indicated that some 
of the appellant's were enclosed and recommended that the RO 
contact the Adjutant General of the (Ohio State) National 
Guard for additional information concerning the appellant's 
National Guard service, but the record failed to show that 
the VA RO sought any additional National Guard records, and 
the record further reflects that additional relevant records 
may exist, including those regarding an explosion-related 
injury in Vietnam that resulted in his hearing loss.  
Additionally, the CAVC observed that VA inadequately advised 
the appellant as to the type of evidence he should submit 
with his claim for service connection for bilateral hearing 
loss.  A copy of the CAVC's Order in this matter has been 
placed in the claims file.  

REMAND

The record reflects that the appellant had active duty in the 
Republic of Vietnam and in 1991 and was awarded the Combat 
Infantryman's Badge and other decorations.  His military 
occupational specialties included "combat engineer" and 
"infantryman".  He asserts that he has bilateral 
sensorineural hearing loss caused by exposure to acoustic 
trauma during his combat service in the Republic of Vietnam.  
Defective hearing was not reported when he was examined for 
separation from service in 1968.  

National Guard records, dated from 1976 to 1993, show that 
when examined for enlistment into the National Guard in July 
1976, the diagnosis was defective hearing in the right ear at 
4,000 Hertz and the appellant was found qualified for 
enlistment.  His January 1985 quadrennial National Guard 
examination report reflects the appellant's reported exposure 
to acoustic trauma in active service in Vietnam when a 105 
Howitzer fired at point blank range next to him and caused 
right ear pain and temporary hearing loss.  It was also noted 
that the appellant had a work history of exposure to noise 
from a compressed air nozzle.  His decreased hearing at 4,000 
Hertz was thought to probably be sensorineural in origin and 
secondary to trauma.  A February 1989 quadrennial examination 
diagnosed high frequency hearing loss and that the 
appellant's occupation was head custodian. 

Further, in support of his contention, the appellant 
submitted a private audiogram performed in July 1997 that 
reflected hearing loss, but did not comment on its etiology.  
A November 1997 VA examination report includes complaints of 
bilateral tinnitus and shows a tinnitus match at 4,000 Hertz, 
bilaterally.  Bilateral high frequency sensory hearing loss 
was diagnosed.

At his personal hearing at the RO, in February 1999, the 
appellant reported that a 105 Howitzer went off one night and 
threw him to the ground.  He experienced temporary hearing 
loss and was told at an Aid Station that it would clear up in 
a few days.  Thereafter, during his 12-month tour in Vietnam, 
the appellant described daily exposure to acoustic trauma, 
from demolitions, denotations, grenades, weapons fire and jet 
planes.  He also reported ringing in his ears ever since the 
Howitzer fired next to him.  He said an air compressor at his 
employment after his first period of active service was at 
the other end of the building from his station and he denied 
exposure.  

In a May 1999 written statement, the appellant maintained 
that some of his service medical records were destroyed in a 
fire in Vietnam and that some Vietnam era service medical 
records that were in his file at the time of his 1991 
mobilization were currently missing.  He contended that a 
private audiologist said his hearing loss was due to the 
noise of the loud explosion in Vietnam.

As noted above, in a September 1997 response to the RO's 
request, the NPRC said that some of the appellant's records 
were enclosed, but recommended that the RO contact the 
Adjutant General of the Ohio State National Guard for 
additional information covering the appellant's National 
Guard service.  However, the record does not indicate that 
the RO sought any additional National Guard records, but the 
record reflects that additional relevant records may exist, 
including those regarding an explosion-related injury in 
Vietnam that resulted in the appellant's hearing loss.  
Further development is thus warranted.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
2096-98 (2000) (to be codified as mended at 38 U.S.C. §§ 5103 
and 5103).

Additionally, in January and February 2001, the Board 
received three statements from the appellant's service 
comrades and a statement from the director of human resources 
of the appellant's employer from 1969 to 1984.  According to 
an October 2000 statement, a fellow soldier served with the 
appellant in Vietnam in 1967 and noticed his hearing 
difficulty that the appellant attributed to a 105 Howitzer 
gun that went off above his head during enemy fire.  The 
employer's representative indicated that during the 
appellant's employment, his job or work area was never in 
close proximity to an air compressor, and the only air 
compressor was located at quite some distance from his job 
assignment.  The two comrade statements received in February 
2001 did not include a waiver of RO consideration.  See 
38 C.F.R. § 20. 304 (2000).

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should advise the appellant 
that he may submit alternative 
evidence to support his claim for 
service connection for bilateral 
sensorineural hearing loss, including 
statements from service medical 
personnel; statements from individuals 
who served with him ("buddy" 
certificates or affidavits); 
employment physical examinations; 
medical evidence from hospitals and 
clinics in which he was treated and 
private physicians from whom he may 
have received treatment, especially 
soon after discharge; and letters 
written during service; and insurance 
examinations.  The RO should assist 
the appellant in this respect and 
advise that he may wish to submit an 
opinion from a private practitioner 
regarding the etiology of his 
sensorineural hearing loss and 
tinnitus.

2. The RO should directly contact the 
Adjutant General of the Ohio Army 
National Guard/Reserve unit(s) to 
which the appellant was assigned and 
the National Personnel Records Center 
(NPRC) and request a search for any 
additional Army National 
Guard/Reserves medical records 
(including active and inactive duty 
for training) and active service 
medical records, including those from 
his first period of active service 
from April 1966 to April 1968 and in 
1991 and any additional Army Reserve 
medical records, i.e., dated 
subsequent to 1991.  The RO should 
request NPRC to state in writing 
whether it has searched all applicable 
secondary sources for such records.  
In the event that the records are 
unavailable, this should be noted in 
writing in the claims folder.  Again, 
to the extent that the appellant's 
assistance is needed in determining 
outfits, or other details for an 
informed request, his assistance 
should be requested.

3. The RO should contact and request the 
appellant to provide any additional 
Army National Guard/Reserves medical 
records and active service medical 
records that he may possess.  The RO 
also should request the appellant to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  With any necessary 
authorization from the appellant, the 
RO should attempt to obtain and 
associate with the claims file any 
records identified by the appellant 
that are not already of record. 

4. To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made. 
The appellant and his representative 
should also be informed of any 
negative results.  38 C.F.R. § 3.159 
(2000).

5. The appellant should then be afforded 
additional VA otologic and audiometric 
examinations in order to more 
accurately determine the exact nature 
and etiology of his claimed bilateral 
hearing loss and tinnitus.  To the 
extent possible, these examinations 
should be conducted by physicians 
and/or audiologists who have not 
heretofore seen or examined the 
appellant.  In addition, the 
audiometric examination should be 
conducted in compliance with the 
standard VA protocol for such 
examinations, utilizing the Maryland 
CNC speech stimulus materials (and not 
the CID W-22 Word Lists) for speech 
discrimination.  All pertinent 
symptomatology and findings should be 
reported in detail and a complete 
history of noise exposure should be 
obtained from the appellant.  
Following completion of the 
examinations, the examining otologist 
and audiologist should specifically 
comment as to whether the appellant 
currently suffers from chronic hearing 
loss and/or tinnitus and, if so, 
whether it is at least as likely as 
not that such hearing loss and 
tinnitus had their origin during his 
periods of active military service.  
In rendering this opinion, the 
examiner(s) should indicate whether, 
given the entire evidence of record, 
any stated causal relationship between 
the appellant's inservice acoustic 
trauma and his current pathology would 
be merely speculative.  All such 
information and opinions, when 
obtained, should be made a part of the 
appellant's claims folder.  The claims 
file and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner(s) prior to 
conduction and completion of the 
examination(s).

6. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096-98 (2000) is completed.  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures are fully 
complied with and satisfied.  Id.

7. When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  The RO 
should readjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss and adjudicate 
the claim of entitlement to service 
connection for tinnitus.  If the 
benefit sought is not granted, the 
appellant and his representative 
should be furnished a supplemental 
statement of the case regarding all 
claims in appellate status and be 
afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C. A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D.J. DRUCKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




